      Case 3:08-cv-00780-CWR-LRA Document 354 Filed 10/11/18 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

STATE OF MISSISSIPPI ex rel. Jim Hood,                                               PLAINTIFF
Attorney General

V.                                                          CAUSE NO. 3:08-CV-780-CWR-LRA

ENTERGY MISSISSIPPI, INC., et al.                                                 DEFENDANTS

                                              ORDER

       At this morning’s pretrial conference, the parties and the Court discussed the pending

motions. The outcome of that conversation is as follows:

       The defendants’ motion to strike jury demand [Docket No. 304] was previously granted

as confessed. Upon consideration of the supplemental briefing, the Court will not seat an

advisory jury. The bench trial will proceed in Jackson.

       Given that ruling, the parties agreed that their motions in limine and related requests

[Docket Nos. 322-26 and 328] were moot. The parties may renew their objections at trial.

       The parties further agreed that their Daubert motions [Docket Nos. 272, 274, 277, and

279] were moot, subject again to their right to object at trial.

       Still pending are the defendants’ motion to strike supplemental reports [Docket No. 232]

and the defendants’ summary judgment motions [Docket Nos. 262 and 266].

       SO ORDERED, this the 11th day of October, 2018.

                                               s/ Carlton W. Reeves
                                               UNITED STATES DISTRICT JUDGE
